DETAILED ACTION
This office action is in response to the amendment filed on 06/10/2022. Claims 2, 4, 6, 8, and 10-16 have been canceled and claims 1, 3, 5, 7, 9, and 17 have been amended and new claims 18-21 have been added. Claims 1, 3, 5, 7, 9, and 17-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In view of the Applicant’s amendment regarding claims 10-16, the rejections under 35 U.S.C 112(b) are withdrawn because the claims are currently cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to an information processing apparatus and an information processing method that are capable of distributing higher-quality G-PCC streams.
Prior art:Tourapis (US 2020/0111236) 
Hu (US 2019/0236373)

	The closest prior art, Tourapis, paragraph 4 discloses a system includes one or more sensors configured to capture points that collectively make up a point cloud, wherein each of the points comprises spatial information identifying a spatial location of the respective point and attribute information defining one or more attributes associated with the respective point… the encoder is configured to organize a points of the point cloud into an order according to a space filling curve based on respective spatial positions of the plurality of points of the point cloud in 3D space…  to encode the compressed attribute information for the point cloud.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “wherein the partial Point Cloud data includes a tile representing a collection of points that can independently be encoded and decoded in the Point Cloud data, wherein the file generating section is implemented via at least one processor”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.  Claims 1, 3, 5, 7, 9, and 17-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481